The relators sued out a writ of certiorari to review a final determination of the board of *Page 235 
assessors of the city of Utica in laying an assessment upon their lands for the construction of a sewer in South Hamilton street in that city. The property of the relators is on the west side of the street and is already drained by a twelve-inch sewer constructed many years ago under a resolution of the common council adopted in 1871. The assessment for that sewer was imposed solely upon premises on the west side of South Hamilton street inasmuch as the sewer conferred no benefit upon the property on the east side, which was considerably lower and could not drain into it. The new sewer, to which the present proceeding relates, is of the same dimensions as the old one but is laid under the easterly part of the street so as most conveniently to drain the lands on the east. Notwithstanding the contention of the relators that they were already provided with adequate drainage facilities by reason of the existence of the old sewer, the board of assessors assessed the property owners on the west side of the street at the same rate per foot as those on the east side; and in this proceeding the action of the board is challenged as illegal in that it disregards the mandate of the statute that the board of assessors shall assess the expense of such sewer construction "upon the lands benefited by the local improvement in proportion to such benefit." (Laws of 1897, chap. 738, as amended by Laws of 1898, chap. 215, and Laws of 1901, chap. 384, section 11, sub. 2.)
It is alleged in the petition, and is not denied, that the entire cost of the first sewer was assessed upon and paid by the relators and their grantors, the owners of the lands on the westerly side of South Hamilton street; that said sewer ever since its construction has furnished and now does furnish adequate drainage to the lands and houses of the relators; that no other or additional sewers have since been needed or are now needed by them for the drainage of their lands; and that their property prior to the construction of the new sewer already had sufficient drainage by the pre-existing sewer on their own side of the street. In the return there is a general allegation that the new sewer "as laid is a benefit to the *Page 236 
property owners equally upon both sides of the street;" but this statement — which is merely the statement of a conclusion — in no wise controverts the specific averments of the petition to which reference has been made. We, therefore, have a case for the application of the presumption that when the return to a writ of certiorari is silent as to material allegations of facts contained in the petition the presumption is that the officers making the return intended to admit these allegations. (Peopleex rel. Village of Brockport v. Sutphin, 166 N.Y. 163.) It must, therefore, be deemed admitted by the respondents that the first sewer at the time when the second sewer was constructed furnished adequate drainage to the property of the relators and that they did not need any additional sewer facilities for the drainage of their premises.
If such are the facts it is difficult to perceive any justification for the act of the board of assessors in fixing the assessment at the same rate per front foot upon the property on both sides of South Hamilton street. Of course it does not follow merely because an assessment is made at a uniform rate according to frontage that the assessors had violated any rule of law to the prejudice of the property owners. An assessment on that principle for the construction of a sewer may often in fact correctly represent the proportionate benefit of the improvement to each lot. (People ex rel. Scott v. Pitt, 169 N.Y. 521.) In making this assessment, however, the assessors appear to have acted upon an erroneous principle in ignoring the radical difference in the benefit conferred upon the west side property, which was already supplied with an adequate sewer paid for solely out of an assessment on the west side, and the benefit conferred upon the east side property, which was wholly without any sewer until the present improvement. The adoption of the foot frontage rule under these circumstances, as applicable to the property on both sides of the street, is manifestly inconsistent with the command of the statute that the amount to be raised for a local improvement of this character in Utica is to be assessed upon the lands benefited in proportion to such benefit. The specific *Page 237 
facts alleged in the petition and not denied in the return of the board of assessors show that the benefit to the west side property was insignificant as compared with the benefit to the lands on the east side of South Hamilton street; so that the application of the same rule to the premises on both sides involved the adoption of a principle in respect to the assessment as a whole which failed to fulfill the requirement of proportionate equality contemplated by the law. Hence the action of the assessors is subject to review here even under the doctrine of the case chiefly relied upon by the respondents. (O'Reilley v. City of Kingston, 114 N.Y. 439, 448.) The circumstances and situation of the lands on the different sides of a city street may be such, and in the present case clearly are such, as to make the adoption of the foot frontage rule in this particular instance inconsistent with the observance of the proportionate benefit principle which it was the statutory duty of the assessors to observe.
These views lead to a reversal of the order of the Appellate Division and the annulment of the determination of the board of assessors of the city of Utica, with costs to appellants in both courts.
CULLEN, Ch. J., EDWARD T. BARTLETT, HAIGHT, VANN, WERNER and CHASE, JJ., concur.
Ordered accordingly.